ORDER
GARBARINO, P.J.
The Arizona Supreme Court issued an order on January 8, 2001, that “the Court of Appeals’ Opinion shall not be published, pursuant to Rule 111(g), Arizona Rules of the Supreme Court.” Therefore,
IT IS ORDERED recalling the mandate dated January 29, 2002.
IT IS FURTHER ORDERED directing the Clerk of the Court to delete the designation “Opinion” from the caption of the decision filed on June 5, 2001, and to substitute therefor the designation “Memorandum Decision.”
IT IS FURTHER ORDERED that the Clerk of the Court distribute copies of this Order and the resulting Memorandum Decision to all who received copies of the Opinion.